Citation Nr: 0821645	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  03-13 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease, lumbar spine.

2.  Entitlement to an increased rating for the service 
connected traumatic arthritis, left knee, currently rated as 
30 percent disabling.

3.  Entitlement to an increased rating for the service 
connected post-traumatic stress disorder (PTSD), currently 
rated as 50 percent disabling.

4.  Entitlement to an effective date earlier than July 7, 
1997, for the 50 percent evaluation for PTSD.

5.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from May 1967 through May 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from September 2001 and May 2005 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

The issue of entitlement to a total disability rating based 
upon individual unemployability (TDIU) is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

The Board notes that the veteran raised the issue of 
entitlement to service connection for a bilateral hip 
disability, including as secondary to the service connected 
knee disability, at the April 2008 hearing.  See hearing 
transcript at page13.  This issue is REFERRED to the RO for 
appropriate action.


FINDINGS OF FACT

1.  There is no evidence of an in-service incurrence of a 
lumbar spine disability in the service medical records or in 
the post-service treatment records.

2.  There is no competent medical evidence showing that the 
veteran's left knee disability is manifested by ankylosis or 
by extension  limited to 30 degrees.

3.  Prior to June 13, 2007, there was no competent medical 
evidence of record showing that the veteran's PTSD was 
manifested by suicidal ideation; obsessional rituals; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
or the inability to establish and maintain effective 
relationships.

4.  As of June 13, 2007, the medical evidence establishes 
that the veteran's PTSD is manifested by isolation, suicidal 
ideation, near-continuous depression affecting his ability to 
function independently, and irritability.  

5.  In a September 2003 rating decision, the RO granted a 50 
percent rating for the service-connected PTSD, effective July 
7, 1997. The veteran was informed of that determination and 
of his appeal rights. He did not appeal.

6. In October 2004, the veteran raised the claim of 
entitlement to an earlier effective date for his service-
connected PTSD.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2007).

2.  The criteria for a rating in excess of 30 percent for 
traumatic arthritis, left knee, are not met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2005); 
38 C.F.R. §§  4.1, 4.2, 4.40, 4.45, 4.71a, Diagnostic Code 
(DC) 5257 (2007).


3.  The criteria for a rating in excess of 50 percent for 
PTSD, prior to June 13, 2007, are not met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2005); 
38 C.F.R. §§  4.1, 4.2, 4.130, DC 9411 (2007).

4.  The criteria for a 70 percent rating for PTSD are met, 
effective June 13, 2007.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. §§  4.1, 4.2, 4.130, 
DC 9411 (2007).

5.  The veteran's October 2004 claim of entitlement to an 
earlier effective date was not timely filed and must be 
dismissed. Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection - Lumbar Spine
The veteran is seeking service connection for degenerative 
disc disease of the lumbar spine.  For service connection, 
the record must contain (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury. In other words, entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a). See also Pond v. West, 
12 Vet. App. 341, 346 (1999).

In this case, the veteran contends that he injured his back 
in basic training and has had ongoing back problems ever 
since.  See April 2008 Board hearing transcript at pages 14-
17.  He, however, clearly testified that he is not currently 
receiving treatment for a back disability.  Id. at page 18.  
A review of the most recent medical evidence confirms that 
there are limited records showing treatment for a back 
disability.  The June 2007 VA General Medical Examination 
notes that the veteran's spine is "normal."  However, 
outpatient treatment notes throughout the claims folder do 
show complaints of back pain with notes such as the March 
2005 record showing "multiple areas of osteoarthritis."  As 
such, the question in this case is whether there was an event 
in service that caused the veteran's current osteoarthritis.

The veteran's service medical records (SMRs) were reviewed in 
their entirety.  There is no evidence indicating treatment 
for an injury related to the back, or symptoms of a back 
disability, at any time during service.  The only notation in 
the SMRs that mentions the back is the veteran's response of 
"yes" on the April 1969 Report of Medical History next to 
"Recurrent Back Pain."  Aside from that, the record is 
entirely devoid of evidence of an in-service incurrence of a 
back disability.  Again, the veteran claims to have injured 
his back during basic training and to have been treated for 
such following his Vietnam tour.  See hearing transcript at 
pages 14-16.  There is, however, no evidence of such 
treatment in the SMRs.  

The veteran also reported that he treated with a private 
physician immediately following his discharge from service in 
approximately 1970.  Id. at page 17.  A review of Dr. J's 
records, however, show that the earliest treatment with the 
veteran was in 1973, and there is no indication that such 
treatment related to his back.  The first indication of 
treatment for arthritis of the low back is found in an 
October 1991 private report, which indicates that the veteran 
suffers from traumatic arthritis of the low back secondary to 
a gunshot wound.  See October 1991 Dr. P. report.  A July 
1993 private hospital record confirms that the gun shot wound 
was in 1965, prior to the veteran's service.  The Board also 
notes that the veteran reported to Dr. P. that he "jumped 
out of a helicopter in 1969 during the Vietnam War and hurt 
his L knee."  There is no suggestion by the veteran, 
according to this report, that he injured his back in 
service.

While there is evidence that the veteran has a current 
diagnosis of arthritis of the lumbar spine, there is simply 
no evidence of an in-service incurrence that may have caused 
the current arthritis.  The record fails to show any event of 
service involving the veteran's low back; nor does it show 
evidence of treatment for any symptom related to the low 
back.  Without such evidence, there is no basis upon which to 
grant service connection under 38 C.F.R. § 3.303.

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
will be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine. Because the evidence here is not in equipoise, and, 
in fact, the absence of evidence to support the claim 
suggests that the preponderance of the evidence is against 
the veteran's claim, the benefit-of-the-doubt doctrine is not 
applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Increased Rating
The veteran is seeking to establish an increased rating for 
both his service-connected left knee disability, and for his 
PTSD.  Disability evaluations are determined by the 
application of VA's Schedule for Rating Disabilities, which 
sets forth separate rating codes for various disabilities. 38 
U.S.C.A. § 1155; 
38 C.F.R. Part 4. Generally, a disability must be considered 
in the context of the whole recorded history. Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern. In this case, the 
veteran was initially granted service connection for his left 
knee in October 1969, and for PTSD in June 1997.  He filed 
this claim for an increase in April 2004. Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings. See 38 C.F.R. §§ 4.1, 4.2; Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The Board notes that assignment of a particular diagnostic 
code is dependent on the facts of each particular case. See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology. In 
reviewing the claim for a higher rating, the Board must 
consider which diagnostic code or codes are most appropriate 
for application in the veteran's case and provide an 
explanation for the conclusion. 
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Left Knee
The veteran is presently rated as 30 percent disabled for 
traumatic arthritis of the left knee under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5257.  30 percent is the maximum rating 
under DC 5257.  For an increase, the evidence must establish 
that the veteran's left knee disability limits his leg 
extension to 30 degrees, or that the knee is ankylosed in 
flexion between 10 degrees and 20 degrees, both of which 
would warrant a 40 percent rating.  See 38 C.F.R. § 4.71, DC 
5256 and 5261.  

The evidence for review with regard to this claim includes 
outpatient treatment records and several VA examination 
reports.  Just prior to filing his claim for an increase, the 
veteran was afforded a VA examination.  The examination 
report was sparse as to a description of his left knee 
disability.  The examiner, in full, stated, "There are signs 
of bone on bone of the femorotibial joint.  Range of motion 
was 0-90 degrees. McMurray was positive and Lachman was 
positive."  There was no further description provided, aside 
from the diagnosis of degenerative joint disease of the left 
knee, severe.  An October 2003 outpatient treatment record 
shows reported tenderness and swelling of the knee, but no 
range of motion was reported.

In January 2005, the veteran was afforded another VA 
examination.  At that time, physical examination revealed 
that he "was unable to fully extend his knee which markedly 
impaired his gait."  The examiner went on to say that the 
veteran had further limitation of motion due to weakness, 
fatigue and incoordination, although he failed to render 
findings showing a numerical designation of the severity of 
the left knee disability.  Nonetheless, it was after this 
examination, that the RO awarded a 30 percent rating under DC 
5257 for "severe" knee impairment.

The most comprehensive, and most recent, evaluation of the 
severity of the veteran's left knee disability is found in 
the June 2007 VA examination report.  The Board notes that 
there are typographical errors in the examination report, 
which indicate readings for the right knee, but the report is 
clearly a left knee examination.  The examiner clearly stated 
that there is no ankylosis of the joint, thus making DC 5256 
inapplicable.  With regard to the range of motion, the 
examiner reported active and passive extension of 0 to 150 
degrees, with no additional limitation of motion on 
repetitive use.  Such findings do not warrant an increased 
rating under DC 5261.

The remaining medical evidence includes years of outpatient 
treatment records found in both the VA records, as well as 
the records of the Social Security Administration.  While the 
evidence reveals that the veteran's left knee disability is 
severe, there is no basis upon which to grant a rating in 
excess of 30 percent.  Because there is no evidence of 
ankylosis and no evidence showing that the left knee 
extension is limited to 30 degrees, the Board finds that the 
30 percent disability rating the veteran currently receives 
most closely approximates the current severity of his left 
knee disability.  There is no basis upon which the Board can 
grant this claim.

In evaluating the veteran's claim, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995). Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain. 38 
C.F.R. § 4.40. A part that becomes painful on use must be 
regarded as seriously disabled. Id.; see also DeLuca. As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement. 38 C.F.R. § 4.45(f).  
The Board notes that, in this case, the serious nature of the 
veteran's left knee disability and his increased limitation 
of motion on repetitive use was considered and is included in 
the adequate 30 percent disability rating already assigned.  
The veteran's claim for an increase is denied.

PTSD
The veteran is currently receiving a 50 percent rating for 
his service-connected PTSD under 38 C.F.R. § 4.130, DC 9411, 
which utilizes the General Rating Formula for Mental 
Disorders.  In order to receive a 70 percent rating, the 
medical evidence must establish that the veteran's PTSD is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.

In August 2003, prior to filing this claim for an increase, 
the veteran was afforded a VA examination of his PTSD.  At 
that time, he reported getting along fairly well with people, 
but that he prefers to be alone.  He also reported no 
suicidal ideations, pre-occupations, obsessions, or 
compulsions. His mood was described as nervous and his affect 
was mildly anxious.

The veteran reported to a February 2005 VA examiner that he 
has a fair relationship with his family and that he can 
manage his money and take care of himself as far has his 
activities of daily life.  The examiner noted the veteran's 
appearance as normal and that his speech was within normal 
limits, even when talking about traumatic events.  He 
appeared to the examiner to be logical and goal directed, and 
had no suicidal ideation.  A review of the outpatient 
treatment records of both VA and the Social Security 
Administration shows that ongoing treatment with regard to 
the veteran's PTSD is consistent with the symptoms as 
described in the examination reports. He was assigned a 
Global Assessment of Functioning (GAF) Score of 55-60, which 
generally connotes moderate to serious symptoms.  See 
American Psychiatric Association, Diagnostic and Statistical 
Manual of Mental Disorders, pg. 47 (4th ed., revised 1994) 
(DSM-IV).

The veteran's condition, however, seemed to worsen in 2005.  
A June 30, 2005, note in the file indicates that the RO 
received a telephone call from one of the veteran's treating 
physicians who had treated the veteran on that very day.  At 
the time of the evaluation, the veteran indicated to the 
physician that "he could go down and do suicide on those 
people at Montgomery RO."  While there was no incident to 
follow, this note indicates a possible worsening of the 
veteran's condition with possible homicidal ideation.  

The veteran was afforded another VA examination in June 2007.  
At that time he reported that his health is causing 
depression and that he had intermittent suicidal ideas, but 
no plan.  The examiner noted that the veteran's current 
psychosocial functioning is impaired, that his familial 
relationships are strained, and that he is dependent on them 
for basic functioning.  His mood was noted as "hopeless."  
The veteran reported being easily distracted and no longer 
able to cook food because he will be come distracted and will 
forget about the food.  The veteran also noted that he has 
intermittent sleep problems due to anxiety and stress.  He 
described panic attacks two to three times per month.  At 
that time, the veteran reported no homicidal ideation, but 
did report suicidal ideation with no intent or plan.  With 
regard to his memory, the examiner noted that the memory is 
not good for recent events, phone numbers, and names.  There 
was also noted irritability and outbursts of anger, 
difficulty concentrating, and hypervigilence.  At the time of 
the June 2007 examination, the veteran was also noted as 
socially isolated.  Many of these factors were deemed by the 
examiner to be exacerbations of the veteran's PTSD due to his 
physical ailments.  Nonetheless, the severity of the 
veteran's PTSD had clearly worsened by the time of the June 
2007 examination.  He was also assigned a GAF Score of 54, 
which suggests the presence of serious symptomatology.  See 
DSM-IV, pg. 47.

Several of the characteristics described for a 70 percent 
rating under DC 9411 are met as of the June 13, 2007, 
examination.  There is clearly social impairment manifested 
by isolation, suicidal ideation, near-continuous depression 
affecting his ability to function independently, and 
irritability.  While all of the symptoms mentioned in the 
regulation are not apparent, that is not what is required for 
a grant of 70 percent.  Rather, the severity of the veteran's 
PTSD must more closely approximate the severity described in 
the criteria for 70 percent than for 50 percent.  In this 
case, as of the June 2007 VA examination, that is the case.  
Prior to June 13, 2007, there is no evidence to support a 
rating in excess of 50 percent for PTSD, but as of the June 
report, the severity of the veteran's PTSD more closely 
approximates the criteria for a 70 percent rating.  As such, 
a 70 percent rating, but no more, is granted, effected June 
13, 2007.  

The Board notes that at no time during the course of this 
appeal has the evidence shown that the criteria for a 100 
percent rating under DC 9411 are met (total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication, persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
personal hygiene); disorientation to time or place; memory 
loss or names of close relatives, own occupation, or own 
name).  Thus, the claim is granted for a 70 percent rating, 
and no more.

Earlier Effective Date - PTSD
The veteran is seeking an effective date prior to July 7, 
1997, for the award of a 50 percent rating for PTSD. The 
procedural history of this matter is relevant to this claim 
and summarized below.

In an April 1991 rating decision, the RO denied service 
connection for PTSD. The veteran did not perfect an appeal of 
this decision and it is, therefore, final. 
38 C.F.R. §§ 20.302(a), 20.1103.

In a June 1997 decision, service connection for PTSD was 
granted and awarded a 10 percent disability rating, effective 
August 10, 1990, the date of the original claim.  The veteran 
did not perfect an appeal of this decision and it is also 
final. 
38 C.F.R. §§ 20.302(a), 20.1103.

In a statement received by VA on July 7, 1997, the veteran 
raised the issue of entitlement to an increased rating for 
PTSD.  The September 2003 rating decision awarded a 50 
percent rating for the veteran's PTSD, effective July 7, 
1997, the date of claim.  At no time has the veteran 
expressed disagreement with the September 2003 rating 
decision.  It is, therefore, final. 38 C.F.R. §§ 20.302(a), 
20.1103.

The rating for PTSD was again raised in April 2004, and is 
addressed in the decision, above.  In October 2004, the 
veteran filed a statement indicating that he seeks an earlier 
effective date for the 50 percent rating for his PTSD.  In 
other words, he expressed disagreement with the effective 
date assigned in the September 2003 rating decision.  This 
claim was outside the period of appeal of the September 2003 
decision, so the RO developed it as a "stand-alone" earlier 
effective date claim. 

The veteran, as discussed above, raised the issue of an 
earlier effective date outside of the appeal period of the 
September 2003 rating decision. The notice of the September 
2003 decision was mailed to the veteran on September 12, 
2003. A timely NOD, therefore, would have to have been filed 
by September 12, 2004. 
38 C.F.R. §§ 20.302(a), 20.1103. The claim at issue was 
received by VA on October 13, 2004, more than a year 
following notice of the September 2003 decision. As such, it 
must be considered a "freestanding" claim for an earlier 
effective date.

In August 2006, the Court of Appeals for Veteran's Claims 
(Court) issued 
Rudd v. Nicholson, 20 Vet. App. 296 (2006). In that three- 
judge decision, the Court held that where a rating decision 
that established an effective date becomes final, an earlier 
effective date can only be established by a request for a 
revision of that decision based on clear and unmistakable 
error (CUE). In essence, the Court in Rudd held that there is 
no "freestanding" earlier effective date claim that could be 
raised at any time. See Rudd, 20 Vet. App. at 299. 

Based on the recent precedential Court decision in Rudd, the 
Board finds that the veteran's earlier effective date claim 
for service-connected PTSD must be dismissed. The veteran's 
disagreement as to the effective date was filed after the 
filing deadline for a notice of disagreement with the 
effective date for the final September 2003 rating decision.

In short, the Court in Rudd held that where a rating decision 
that established an effective date becomes final, an earlier 
effective date can only be established by a request for a 
revision of that decision based on CUE. If the veteran 
believed that the RO's September 2003 assignment of July 7, 
1997, as the proper effective date for service connection for 
PTSD, then his proper recourse was to file a timely NOD and 
appeal the decision to the Board. Because the veteran did not 
appeal, the rating decision became final.  The veteran raised 
the earlier effective date issue independently, and outside 
of the appeal period, in October 2004.  The Court made it 
abundantly clear in Rudd that under these circumstances 
dismissal is required due to the lack of a proper claim. See 
Rudd, 20 Vet. App. at 300. Based on the procedural history of 
this case, the Board has no alternative but to dismiss the 
appeal as to this issue without prejudice to the veteran's 
filing a reconsideration motion. See also Sabonis v. Brown, 6 
Vet. App. 426 (1994).

The Board has given consideration to VA's duty to notify and 
assist the veteran in the development of this earlier 
effective date claim. See 38 U.S.C.A. §§ 5103, 5103A (West 
2002). However, in Manning v. Principi, 16 Vet. App. 534 
(2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), 
the Court held that these duties have no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive of the matter. As discussed above, 
the veteran's claim is being dismissed by the Board because 
the veteran did not raise the earlier effective date issue in 
a timely fashion. The claim is therefore being dismissed 
based on the law. Whatever facts are necessary to adjudicate 
the claim are already contained in the claims folder. Thus, 
notice or assistance to the veteran with regard to this claim 
would be fruitless.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his claim for service connection and for 
an increased rating.  Sufficient evidence is available to 
reach a decision and the veteran is not prejudiced by 
appellate review at this time.

VA sent the veteran several letters informing him of the 
evidence necessary to establish entitlement to service 
connection. See VA letters to the veteran dated June 2004, 
September 2004, December 2004.  The veteran was notified of 
what was necessary to establish his claims, what evidence he 
was expected to provide, and what VA would obtain on his 
behalf. The December 2004 letter also asked the veteran to 
send VA any pertinent evidence he had regarding his claims. 
Thus, these letters satisfied the requirements of 38 C.F.R. § 
3.159(b)(1) (2007). A March 2006 letter also informed the 
veteran of the type of evidence necessary to establish an 
effective date and a disability rating, as is required under 
Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

The Court of Appeals for Veteran's Claims (Court) has 
recently issued a decision with regard to the notice required 
in increased evaluation claims.  
See Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008).  The Court found that, at a minimum, 
adequate notice requires that VA notify the veteran that, to 
substantiate an increased rating claim: (1) the veteran must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life; (2) if the diagnostic code under 
which the veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the veteran demonstrating a noticeable worsening 
or increase in severity of the disability, and the effect of 
that worsening has on his employment and daily life (such as 
a specific measurement or test result), VA must provide at 
least general notice of that requirement to the veteran; (3) 
the veteran must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the letters noted above do not contain the 
level of specificity set forth in Vazquez-Flores.  However, 
the procedural defect does not constitute prejudicial error, 
because there is evidence of actual knowledge on the part of 
the veteran, as well as other documentation in the claims 
file that reflects notification of what is needed to 
substantiate the claim, which a reasonable person could be 
expected to understand.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  

In this regard, the Board is aware of the veteran's written 
statements, as well as his comments contained throughout the 
claims folder, in which a description was made as the effect 
of the service-connected PTSD and left knee disability on 
daily life.  See VA examination reports and April 2008 Board 
hearing transcript.  In particular, the veteran described a 
difficulty controlling his temper and getting into fights at 
work, as well as an inability to continue working or help in 
the household.  Through such comments, the veteran has 
indicated an awareness that information about such effects on 
daily life, with specific examples, is necessary to 
substantiate a claim for a higher evaluation.  Significantly, 
the Court in Vazquez-Flores held that actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim."  Id., 
slip op. at 12, citing Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007).  This showing of actual knowledge satisfies the 
first and fourth requirements of Vazquez-Flores.

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the service-connected disability on 
daily life, the Board does not view the disorder at issue to 
be covered by the second requirement of Vazquez-Flores, and 
no further analysis in that regard is necessary. 

Also, the June 2006 Statement of the Case and August 2007 
Supplemental Statement of the Case specifically discuss all 
rating criteria utilized in the present case.  The veteran 
was accordingly made aware of the requirements for an 
increased evaluation pursuant to the applicable diagnostic 
criteria, which satisfies the third notification requirement 
of Vazquez-Flores.

Any defect with respect to the timing of the notice 
requirement was harmless error.  The veteran was furnished 
content-complying notice and proper subsequent VA process, 
thus curing any error in the timing.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In this case, the requirements of 
38 C.F.R. § 3.159(b)(1) (2007), Dingess, and Vazquez-Flores 
are met, satisfying VA's duty to notify the veteran.

VA also has a duty to assist the veteran in substantiating 
his claim under  
38 C.F.R. § 3.159(c), (d) (2007).  Here, the veteran's 
statements, his service medical records, and VA and private 
treatment records have been associated with the claims 
folder.  The veteran was afforded several VA examinations and 
the reports are associated with the claims folder.  The 
veteran has not notified VA of any additional available 
relevant records with regard to his claims.  

VA has done everything reasonably possible to assist the 
veteran.  A remand for further development of these claims 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the veteran and further development is 
not warranted.


ORDER

Entitlement to service connection for degenerative disc 
disease, lumbar spine, is denied.

Entitlement to a rating in excess of 30 percent disabling for 
the service connected traumatic arthritis, left knee, is 
denied.

Entitlement to a rating in excess of 50 percent prior to June 
13, 2007, for the service connected PTSD is denied.

A 70 percent rating for PTSD is granted effective June 13, 
2007, subject to the laws and regulations governing the award 
of monetary benefits.

The claim of entitlement to an effective date for the award 
of service connection for PTSD prior to July 7, 1997, is 
dismissed.


REMAND

In addition to the claims decided above, the veteran is 
seeking a total disability rating based upon individual 
unemployability (TDIU).  Total disability ratings for 
compensation may be assigned where the schedular rating is 
less than total and when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities. 38 C.F.R. §§ 3.340, 4.16(a). If there 
is only one such disability, it shall be ratable at 60 
percent or more, and, if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more. 38 C.F.R. § 4.16(a). Neither 
the veteran's non-service-connected disabilities, nor his 
advancing age may be used as a determining factor in the 
rating agency's judgment. 
38 C.F.R. §§ 3.341(a), 4.16(a), 4.19.

The veteran in this case is currently service connected for 
PTSD and for traumatic arthritis of the left knee.  Prior to 
the implementation of the decision above, he met the 
schedular criteria for a TDIU rating in that he had a 50 
percent rating for PTSD and a 30 percent rating for the left 
knee, thus a combined 70 percent rating.  
See January 2007 rating decision. Because he has at least one 
rating of 40 percent or more with a combined rating of at 
least 70 percent, he is eligible for TDIU.  The question 
becomes whether he is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  

The veteran contends that he has not worked since 1990 due to 
his PTSD and knee disabilities.  See Board hearing transcript 
at page 18.  The medical evidence of record also supports the 
notion that the veteran is unemployable.  See January 2001 
report from Dr. C., July 2003 VA outpatient treatment note, 
and June 2007 VA PTSD examination.  There has been very 
little discussion, however, as to whether the veteran is 
unemployable due to his service-connected disabilities, 
without consideration of his age and non-service-connected 
disabilities.  The June 2007 VA examiner did state that the 
veteran is unemployable in part due to his PTSD and in part 
due to his non-service-connected disabilities.  There has 
been no clear statement as to whether the service-connected 
PTSD and left knee disability alone render the veteran 
unemployable.  A remand is required so that this question can 
be answered.

Accordingly, the case is REMANDED for the following action:

1. Obtain an opinion with regard to the 
veteran's claim for TDIU.  The claims 
folder should be provided to the examiner 
and the examiner should confirm in the 
report that a review of the claims folder 
and all relevant evidence has taken place.  
If an examination is needed for this 
opinion, one should be afforded the 
veteran.  

The examiner is asked to render an opinion 
as to whether the veteran is unemployable 
due to his service connected PTSD and left 
knee disability, without regard to his age 
or non-service-connected disabilities.  A 
rationale should be provided for the 
opinion expressed.

2.  Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


